                    IN THE UN ITED STATES DISTRICT COURW LERIO OFFlceus ztszcx a
                    FO R TH E W ESTERN DISTRICT OF W RGIN IA  ATM ANYY,FA       v
                                                                   s uso
                            H ARM SONBURG DIW SION            02T29
                                                                        2g:
CH A N ELLE SATTE RFIELD ,                                               UL c,
                                                                      U.             FLERK
       Plaintiff,                                    Case N o.5:18cv24            OLSA
V.


GO VERN M EN T E M PLO YE ES
IN SU M N CE CO .,                             By:   M ichaelF.U rbansld
                                                     ChiefUnited StatesDistdctludge
             D efendant.

                                        O RD E R

      Thismattezwasrefetred to theHonorableJoelC.Hoppe,United StatesMagistzate
Judge,pursuantto28U.S.C.j6369$(1)7),forproposedûnclingsoffactanda
recomm endeddisposition.TheM agisttateJudgefzedareportand recommendation on
O ctober5,2018,ECF N o.30,recom m ending thatthe courtdism issplaintiffChanelle

Satlerfield'sCom plaintagainstdefendantG overnm entEm ployeeslnsurance Co.

r<GElCO7?),ECFNo.1Ex.2,forfailtuetotimelyeffectserdceonGEICO.Noobjecdons
to thereportand tecom m endadon havebeen fûed,and the cotutisofthe opinion thatthe

reportand recom m endadon should be adopted in itsentirety.

      ltisaccordingly ORDERED andADJUDGED thatthisaction isD ISM ISSED
withoutprejudice forSatterfeld'sfailtzreto effectserviceon GEICO.
      The Clerk isdirected to send acopy ofthisorderto allcounselofrecord and the

addresson flle forthe to se plqinéff.
  Entered: (& .
              - t 6-                /J
Z./ .'*
      .M.
        r.
         r# ' ./>.x.
                   jlat
                   @


  V chae F. r   ski
  ChiefUtzite StatesDisMctludge.-
